Citation Nr: 0800532	
Decision Date: 01/07/08    Archive Date: 01/22/08

DOCKET NO.  05-15 333	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for hepatitis C.

2.  Entitlement to service connection for sinus headaches.

3.  Entitlement to service connection for a low back 
disability.

4.  Entitlement to a rating in excess of 10 percent for 
residuals of a left eye injury with defective vision.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Vavrina, Counsel


INTRODUCTION

The veteran served on active duty from November 1975 to 
November 1979.

These matters come to the Board of Veterans' Appeals (Board) 
on appeal of rating decisions issued by the RO in December 
2004 and March 2005.  In a November 2004 rating decision 
issued by the RO in December 2004, the RO, in pertinent part, 
denied the veteran's claim for service connection for 
hepatitis C.  In a March 2003 rating decision, the RO, in 
pertinent part, confirmed earlier denials of all of the 
above-noted claims.  

In October 2007, the appellant testified before the 
undersigned Veterans Law Judge at the RO; a copy of the 
hearing transcript has been associated with the record.  
After that hearing, the appellant submitted additional 
evidence directly to the Board, with a waiver of initial RO 
jurisdiction, which the Board accepted for inclusion in the 
record on appeal.  See 38 C.F.R. § 20.800 (2007).

The decision denying the claim for service connection for 
hepatitis C is set forth below.  The issues of service 
connection for sinus headaches and for a low back disability 
and of entitlement to a higher rating for the veteran's left 
eye disability are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the appellant if further action is required on his part.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim herein decided has been accomplished.

2.  While the veteran has been diagnosed with hepatitis C, 
there is no competent medical evidence that the veteran's 
hepatitis C was incurred in the line of duty in service.


CONCLUSION OF LAW

Hepatitis C is not the result of disease or injury incurred 
in or aggravated by service.  38 U.S.C.A. §§ 1131, 5103, 
5103A (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.159, 3.303 
(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the agency 
of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

VA's notice requirements apply to all five elements of a 
service connection claim: veteran status, existence of a 
disability, a connection between the veteran's service and 
the disability, degree of disability, and effective date of 
the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  

Here, the VCAA duty to notify was satisfied by way of a 
letter sent to the appellant on September 17, 2004 that fully 
addressed all four notice elements and was sent prior to the 
initial AOJ decision in this matter.  The letter informed the 
appellant of what evidence was required to substantiate the 
claim for service connection for hepatitis C and of the 
appellant's and VA's respective duties for obtaining 
evidence.  The appellant was also asked to submit evidence 
and/or information in her or his possession to the AOJ.

While the claimant was not provided notice as to how 
disability ratings and effective dates are assigned (if 
service connection is granted), or the type of evidence that 
impacts these types of determinations until a March 2006 
letter, on these facts, the RO's omission in this regard is 
not shown to prejudice the appellant.  Because the Board's 
decision herein denies the veteran's claim for service 
connection for hepatitis C, no disability rating or effective 
date is being, or is to be, assigned.  Accordingly, there is 
no possibility of prejudice to the appellant under the notice 
requirements of Dingess/Hartman. 

The record also reflects that VA has made reasonable efforts 
to obtain or to assist in obtaining all relevant records 
pertinent to the matter decided on appeal.  Pertinent medical 
evidence associated with the claims file consists of the 
veteran's service treatment records and post-service 
inpatient and outpatient VA treatment records.  Also of 
record and considered in connection with the appeal are the 
veteran's testimony and written statements and those 
submitted on his behalf by his representative.

In summary, the duties imposed by the VCAA have been 
considered and satisfied.  Through notice of the RO, the 
claimant has been notified and made aware of the evidence 
needed to substantiate his service connection claim, the 
avenues through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  There is no additional notice that 
should be provided, nor is there any indication that there is 
additional existing evidence to obtain or development 
required to create any additional evidence to be considered 
in connection with the claim decided herein.  Consequently, 
any error in the sequence of events or content of the notice 
is not shown to prejudice the appellant or to have any effect 
on the appeal.  Any such error is deemed harmless and does 
not preclude appellate consideration of the matters being 
decided, at this juncture.  See Mayfield v. Nicholson, 20 
Vet. App. 537, 543 (2006) (rejecting the argument that the 
Board is without authority to consider harmless error).  See 
also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998).

II.  Analysis

Service connection may be granted for disability resulting 
from a disease or injury incurred in or aggravated by 
military service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. 
§ 3.303(a) (2007).  Such a determination requires a finding 
of current disability that is related to an injury or disease 
in service.  Watson v. Brown, 4 Vet. App. 309 (1993); 
Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).  Service 
connection may be granted for a disease first diagnosed after 
discharge, when all of the evidence, including that pertinent 
to service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (2007).

At his October 2007 hearing, the veteran testified that he 
believed that his hepatitis C was due to a blood transfusion 
that he received for facial surgery in service.  He also 
testified that he was discharged from service in November 
1979 and then in February 1980 he was hospitalized by VA for 
infectious hepatitis, but it was not until 1991 that he was 
diagnosed with hepatitis C.  He asserted that it was not 
until years after he got hepatitis that he even had a tattoo.

Upon review of the evidence the Board finds that the 
preponderance of the evidence is against a grant of service 
connection for hepatitis C.  There is no evidence that this 
disease began during his active service.  The veteran's 
service treatment records are silent for any evidence of any 
disorders or complaints referable to his liver and contain no 
diagnosis of hepatitis.  Clinical findings for his abdomen 
and viscera were normal on his October 1975 enlistment 
examination report.  Although the veteran had an open 
reduction of a depressed right malar fracture in December 
1976, after being struck in the face during an altercation on 
November 26, 1976, there is no evidence that he had a blood 
transfusion.  In March 1979, the veteran sustained trauma to 
his left eye.  His sclera was injected with TOS 8.5 mmhg. 5% 
homatropine.  Clinical findings for his abdomen and viscera 
were normal on his  November 1979 separation examination 
report.  

On February 18, 1980, the veteran was hospitalized by VA for 
acute infectious hepatitis.  There was no diagnosis of 
hepatitis C at that time.  He was jaundiced but denied using 
any drugs or having received a blood transfusion or having 
had any kind of injection during the past six months.  
However, the veteran gave a history of a couple of his 
friends having had hepatitis.  Contrary to the veteran's 
assertions, hepatitis C is not a chronic disease that is 
subject to presumptive service connection under 38 C.F.R. 
§ 3.309(a) (2007), if manifested to a compensable degree 
within one year of discharge from service.

A May 1990 inpatient VA substance abuse treatment program 
(SATP) physical examination reflects that the veteran gave a 
history of hepatitis - likely Type B from needles.  
Subsequent VA treatment records are replete with the veteran 
reporting a long history of polysubstance abuse, including 
cocaine, alcohol, and marijuana, frequent hospitalizations 
for treatment of substance abuse, and his attribution of 
hepatitis C to his drug abuse and tattoos.  For example, the 
veteran reported that his hepatitis C was identified in the 
early 1980s and his attribution of hepatitis C to a past 
history of intravenous (IV) drug abuse from 1976 to 1992 and 
one tattoo at an October 2, 2000 hepatitis C outpatient 
consult and a past history of injecting speed in the late 
1970s and early 1980's and two tattoos at a March 30, 2004 
hepatitis C outpatient consult.  

The Board notes that the veteran self-reported IV drug abuse 
during the period 1976 to 1992 includes his military service.  
Later, during his testimony and in response to a hepatitis 
risk questionnaire, the veteran denied such drug use.  The 
Board does not find the veteran's later denials credible.  
Insofar that the veteran may have used IV drugs and 
contracted hepatitis C, the Board notes that service 
connection cannot be granted for a disease incurred as a 
result of drug abuse as such constitutes willful misconduct.  
See 38 C.F.R. § 3.301(d) (2007).

Predominately and persuasively, it has been clinically 
indicated that veteran's hepatitis C probably was caused by 
IV drug use, potentially IV drug use while in service.  
However, as noted above, service connection may be granted 
only when a disability was incurred or aggravated in the line 
of duty, and not the result of the veteran's own willful 
misconduct or, for claims filed after October 31, 1990, the 
result of his or her abuse of alcohol or drugs.  38 C.F.R. § 
3.301(a).  Since, the veteran's claim was filed after October 
31, 1990, service connection based on drug or alcohol use and 
willful misconduct is not available.

While acknowledging the veteran's belief that his hepatitis C 
is due to high risk factors which occurred during service 
(blood transfusion), it is well established that as a 
layperson, the veteran is not considered capable of opining 
as to the nature or etiology of his disability.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  Further, the Board notes 
that under 38 C.F.R. § 3.159(c)(4), in a claim for disability 
compensation, VA will provide a medical examination or obtain 
a medical opinion based upon a review of the evidence of 
record if VA determines it is necessary to decide the claim.  
A medical examination or medical opinion is necessary if the 
information and evidence of record does not contain 
sufficient competent medical evidence to decide the claim, 
but: (A) contains competent lay or medical evidence of a 
current diagnosed disability or persistent or recurrent 
symptoms of disability; (B) establishes that the veteran 
suffered an event, injury or disease in service, or has a 
disease or symptoms of a disease listed in § 3.309, § 3.313, 
§ 3.316, and § 3.317 manifesting during an applicable 
presumptive period provided the claimant has the required 
service or triggering event to qualify for that presumption; 
and (C) indicates that the claimed disability or symptoms may 
be associated with the established event, injury, or disease 
in service or with another service-connected disability.  
Here, the Board finds that the evidence fails to indicate 
that hepatitis C may be associated with the veteran's period 
of military service, except for behavior that would 
constitute willful misconduct, and that therefore a VA 
examination with a medical opinion is not warranted.

In making this determination, the Board has considered the 
provisions of 38 U.S.C.A. § 5107(b), but there is not such a 
state of approximate balance of the positive evidence with 
the negative evidence to otherwise warrant a favorable 
decision.


ORDER

Service connection for hepatitis C is denied.


REMAND

The appellant contends that service connection also is 
warranted for sinus headaches and for a low back disability 
and that his service-connected left eye disability has 
worsened and warrants a higher disability rating.  

During his testimony, the veteran claimed that he started 
having problems with sinus headaches after his cheekbone was 
fractured in November 1976 and that he has had sinus 
headaches ever since, which he has self-medicated.  He 
claimed that a 1991 x-ray showed sinusitis mostly involving 
the right maxillary sinus.  Service treatment records show 
that he was treated twice in August 1976 for tension 
headaches of one month duration.  Following being struck in 
the face during an altercation in November 1976, the veteran 
had an open reduction of a depressed right malar fracture in 
December 1976.  On physical examination during an April and 
May 1990 VA SATP hospitalization, the veteran was noted to 
have a mild bony deformity of the septum and right maxillary 
region.  An October 1991 VA sinus x-ray showed signs of 
sinusitis mostly involving the right maxillary sinus.  In a 
September 2001 addendum to an April 2001 ENT (ear, nose and 
throat) examination, a VA examiner indicated that a computed 
tomography (CT) scan of the veteran's sinuses was normal, 
precluding a diagnosis of either acute or chronic sinusitis, 
and there was no otolargyngologic findings to explain the 
veteran's complaints of nosebleed and pain.  However, no 
opinion was given with regard to whether he has sinus 
headaches due to military service.  At a March 2007 annual 
physical examination, the veteran denied headaches.  On 
remand, the veteran should be afforded another VA ENT 
examination by a physician to provide an opinion as to 
whether the veteran has sinus headaches, and if so, whether 
they may be related to service.

In support of his claim for a low back disability, the 
veteran testified that he fell down a ladder, broke his 
cheekbone and hurt his back while on active duty; that 
nothing was done regarding his back even though he had 
surgery on his face; that the first time he received 
treatment for his back disability was in 1999; and that he 
continues to receive treatment for it.  Service treatment 
records do not show that the veteran fell down a ladder 
during service.  A September 2000 VA doctor's note reflects 
that the veteran reported that he had hurt his back on the 
job lifting 100-pound sacks four years earlier and that he 
had two herniated discs for which he was previously treated 
by a private doctor in Ft. Worth.  During a March 2004 VA 
pain management consult, the veteran reported that his 
chronic low back pain and pain in both lower extremities was 
due to an injury sustained about nine years ago while lifting 
a heavy object while working in construction.  Following a VA 
neurosurgery consult in March 2004, the assessment included 
degenerative disc disease, L4-L5 with spondylotic spurring, 
and old left L5 sensory radiculopathy.  On remand, the 
veteran should be afforded a VA spine examination by a 
physician to clarify the nature of any low back disability 
found and to provide an opinion as to whether any such 
disorder may be related to service.

During his testimony, the veteran indicated that he his 
vision is worse and that he had just had his annual vision 
test for the left eye the previous month.  However, the 
record does not contain copies of a September 2007 VA vision 
test nor of VA ophthalmology notes dated in May 2006 and May 
2007.  Where an increase in the level of a service-connected 
disability is at issue, the primary concern is the present 
level of disability.  Francisco v. Brown, 7 Vet. App. 55 
(1994).  Nevertheless, the Board acknowledges that a claimant 
may experience multiple distinct degrees of disability that 
might result in different levels of compensation from the 
time period one year before the increased rating claim was 
filed (here, the claim was filed in May 2004) until a final 
decision is made.  Hart v. Mansfield, No. 05-2424, 2007 WL 
4098218, at *5 (U.S. Vet. App. Nov. 19, 2007).  On remand, 
the RO should obtain copies of the missing notes and 
examination report, if available.  If an examination report 
for September 2007 is not found, then the veteran should be 
scheduled for another VA examination to ascertain the current 
nature and extent of his left eye disability.

During his hearing, the veteran testified that he has 
received treatment at the Big Spring and Temple, Texas VA 
Medical Centers (VAMCs), which are part of the Central Texas 
VA Healthcare System.  The Board emphasizes that records 
generated by VA facilities that may have an impact on the 
adjudication of a claim are considered constructively in the 
possession of VA adjudicators during the consideration of a 
claim, regardless of whether those records are physically on 
file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); 
Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Hence, all 
outstanding pertinent medical records should be obtained from 
the Central Texas VA Healthcare System, following the 
procedures prescribed in 38 C.F.R. § 3.159 as regards 
requesting records from Federal facilities.

The actions identified herein are consistent with the duties 
to notify and assist imposed by the VCAA.  See 38 U.S.C.A. 
§§ 5103, 5103A ; 38 C.F.R. § 3.159.  However, identification 
of specific actions requested on remand does not relieve the 
VA of the responsibility to ensure full VCAA compliance.  
Hence, in addition to the actions requested above, the VA 
should also undertake any other development or notification 
action deemed warranted by the VCAA prior to readjudicating 
the claims remaining on appeal.  The VA's readjudication of 
the claims remaining on appeal should include consideration 
of all evidence added to the record since the RO's last 
adjudication of the claims and the possibility that different 
ratings may be warranted for the veteran's left eye 
disability for different time periods according to the 
holding in Hart cited to above.  

Accordingly, the case is REMANDED to the RO, via the AMC, for 
the following actions:

1.  Obtain from the Central Texas VA 
Healthcare System all outstanding 
pertinent records for the appellant of 
evaluation and/or treatment for the 
disabilities remaining on appeal, 
particularly missing records from July 
through December 2004 and copies of 
ophthalmology notes dated in May 2006 and 
May 2007 and an eye examination 
reportedly performed in September 2007.  
All records or responses received should 
be associated with the claims file.

2.  Send to the appellant and his 
representative a letter requesting that 
he provide sufficient information, and 
if necessary, authorization to enable 
VA to obtain any additional evidence 
pertinent to any of the claims 
remaining on appeal that is not 
currently of record.  The VA should 
invite the appellant to submit all 
pertinent evidence in his possession, 
and explain the type of evidence that 
is his ultimate responsibility to 
submit. 

3.  If the appellant responds, assist him 
in obtaining any additional evidence 
identified by following the current 
procedures set forth in 38 C.F.R. 
§ 3.159.  All records/responses received 
should be associated with the claims 
file.  If any records sought are not 
obtained, the VA should notify him and 
his representative of the records that 
were not obtained, explain the efforts 
taken to obtain them, and describe 
further action to be taken.

4.  After completion of the above, 
schedule the veteran for VA spine and 
ENT examination(s), by an appropriate 
physician(s), for the purpose of 
determining the nature, extent, and 
etiology of any low back disability or 
sinus headaches, found on examination.  
The claims file, to include a complete 
copy of this REMAND, must be made 
available to the examiner(s) for review 
in connection with the examination(s).  
Following a review of the relevant 
medical evidence in the claims file, to 
include the service treatment records, 
post-service medical records, the 
medical history obtained from the 
veteran, the clinical evaluation, and 
any tests that are deemed necessary, 
the appropriate examiner(s) should 
provide an opinion as to whether it is 
at least as likely as not (a 50 percent 
or more probability) that any low back 
disability or sinus headaches, found on 
examination, is causally linked to any 
incident of service.  

The examiner(s) should clearly outline 
the rationale for any opinion expressed 
in a typewritten report(s).  If any 
requested medical opinion cannot be 
given, the examiner(s) should state the 
reason why.

5.  After completion of the above, and if 
and only if a copy of a September 2007 VA 
eye examination is not available, 
schedule the veteran for another VA eye 
examination to ascertain the nature and 
extent of the veteran's service-connected 
residuals of his left eye injury.  The 
claims file, to include a complete copy 
of this REMAND, must be made available to 
the examiner for review in connection 
with the examination.  All tests and 
studies deemed necessary by the examiner, 
to include visual acuity and field of 
vision testing, should be performed.  

All pertinent left eye pathology, which 
is found on examination, should be noted 
in a typewritten report.  The examiner 
should specifically state whether the 
veteran's service-connected left eye 
disability is currently manifested by 
active pathology.  Regardless of whether 
this disorder is currently active, the 
examiner should chart any visual field 
defect using a Goldmann Perimeter Chart 
and discuss any associated impairment of 
visual acuity, field of vision, pain, 
rest-requirements, or episodic 
incapacity.  

6.  After completing the requested 
actions, and any additional notification 
and/or development deemed warranted, VA 
should readjudicate the claims remaining 
on appeal, in light of all pertinent 
evidence (to include that submitted in 
October 2007) and legal authority.  If 
the veteran fails, without good cause, to 
report to any scheduled examination, in 
adjudicating the claims, the VA should 
apply the provisions of 3.655 (2007), as 
appropriate.  The VA's adjudication of 
the rating assigned for the veteran's 
left eye disability should include 
consideration of whether staged ratings 
of the disability, pursuant to Hart 
(cited to above), are appropriate.  If 
any determination remains adverse, the 
appellant and his representative should 
be furnished a supplemental statement of 
the case and afforded an appropriate 
period of time to respond.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The appellant need 
take no action until otherwise notified, but he and his 
representative may furnish additional evidence and argument 
on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).




______________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals







 Department of Veterans Affairs


